Citation Nr: 1417999	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's appeal was remanded by the Board in April 2013.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2013.  In January 2014, the Board notified the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Argument was received from the Veteran's representative in March 2014.  Accordingly, consideration of the case may proceed.

The Veteran testified at an August 2011 Board hearing before a Veterans Law Judge (VLJ) by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  After the Board's September 2011 remand, and recertification the appeal to the Board in August 2012, an August 2012 letter notified the Veteran that the VLJ who conducted his August 2011 hearing was no longer employed by the Board, and asked him if he desired an additional hearing by the VLJ who would decide his case.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  No response was received, and review of the record does not reflect that the Veteran has requested a hearing in the interim; accordingly, the Board will proceed with appellate review.


FINDING OF FACT

The competent and credible evidence of record relates the Veteran's acquired psychiatric disability to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843 (2010). 

The Veteran's service treatment records do not document psychiatric symptoms or a diagnosed psychiatric disorder, including the November 1973 service separation examination which found no normal findings for the psychiatry evaluation and the November 1973 report of medical history on which the Veteran denied experiencing insomnia, depression or excessive worry, loss of memory, or nervous trouble.  However, February 2001 and November 2001 records reflect the Veteran's credible reports that he experienced anxiety and paranoia during his overseas temporary duty (TDY) assignments and after his return from those assignments.  He reported in November 2001 that he experienced significant paranoia on his return to the United States, such that he was scared to eat in certain places for fear of being poisoned, and that this anxiety had continued over the years when he was in certain social settings and physically in certain neighborhoods where he feared racial tension.  

To the extent that a February 1975 Certificate of Medical Examination noted that the Veteran's neurologic and mental health was normal, and that a July 1975 VA examination report noted that there was no evidence of a psychiatric disorder, the Board notes that these examinations were conducted in conjunction with the Veteran's claims for service connection for non-psychiatric conditions.  Thus, the findings are not probative as it is not clear that the Veteran's mental status was evaluated more than in passing.  See Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (stating that the Board improperly relied on a medical examination that was not intended to evaluate a veteran's hips to discount his report of hip pain).

A valid diagnosis of PTSD is not of record.  A January 2010 Formal Finding concluded that insufficient evidence had been provided to warrant a request to the Joint Services Records Research Center to verify the Veteran's claimed stressors, which he testified at his August 2011 Board hearing included seeing Chinese or Thai nationals kill a fellow mechanic, watching a fellow service member be killed in an alley overseas, and watching South Vietnamese pilots die in a training exercise at Keesler Air Force Base.  Further, although the RO sought to gain more information consequent to the April 2013 remand in this case, no additional identifying information was provided by the Veteran.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

To that end, although several VA treatment records including one dated in September 2003 reflect a diagnosis of chronic PTSD, no record in which the Veteran's stressors and his mental health evaluation findings were applied to the relevant criteria resulted in a PTSD diagnosis.  Specifically, an April 2005 mental health evaluator found that the Veteran's reported stressors, despite its seriousness, did not involve his imminent death or belief that he would be killed and his nightmares did not involve the stressor, such that while he displayed significant anxiety his symptoms did not meet sufficient diagnostic criteria for a PTSD diagnosis.  Similarly, a July 2005 record noted that the Veteran's symptoms did not meet the criteria for PTSD, notwithstanding significant anxiety and depressive symptoms.  Further, a July 2008 PTSD screening interview record noted that the Veteran reported a lot of  racism while he was in the military, often people were injured from fights started by race related motives, and found that the Veteran's screening results were not suggestive of PTSD, but rather anxiety and depressive disorders.  Finally, the April 2013 VA examiner documented that the Veteran had not been exposed to a traumatic event and thus did not meet the full criteria for PTSD, and the December 2013 VHA specialist found that although there were records showing a diagnosis of PTSD, the Veteran did not meet the diagnostic criteria for PTSD because although he had experienced several stressful events, his nightmares and flashbacks were not related to his event, but to current stressors such as related to his then-job at a VA facility, and also that there was no evidence of social or occupational dysfunction directly related to the Veteran's claimed military stressors.  

With respect to non-PTSD psychiatric diagnoses, VA treatment records dated from February 2001 through April 2013 note ongoing treatment for various psychiatric diagnoses including various types of depressive disorders (major depressive disorder, depressive disorder not otherwise specified, dysthymia) as well as various types of anxiety disorder (agoraphobia, anxiety disorder not otherwise specified).  

The evidence does not relate the Veteran's various depressive disorder diagnoses to his military service.  The December 2013 VHA specialist's opinion concluded that the Veteran's depressive disorder was less likely than not related to service.  The rationale provided was that there was no evidence of depressive symptoms and associated impairment from these symptoms occurring in proximity to the patients' documented stressors so they are unlikely to be causative.  Further, the Veteran does not, as compared to his anxiety symptoms, assert that his depressive symptoms had occurred during and shortly after service; the majority of the treatment records dated during the appeal period suggest that the etiology of the Veteran's depressive symptoms are related to the loss of his wife and other non-military stressors.

However, the Board finds that the competent and credible evidence relates the Veteran's anxiety disorder to his military service.  The April 2013 VA examiner diagnosed anxiety disorder not otherwise specified, but concluded that the Veteran's mental condition would require the examiner to resort to use of speculation to determine if the Veteran's anxiety disorder was due to military service, due to the number of years between military service and report of treatment.  However, this opinion appears to be predicated on the idea that the Veteran's symptoms began when he first sought treatment in 2001, not when he first started working at the Birmingham VA Medical Center, which from his treatment records appears to have begun in the 1970s.  Thus, the April 2013 VA examiner's opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To that end, the Board finds the Veteran's report of his symptomatology having occurred during and immediately after service to be credible; lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Further, the December 2013 VHA specialist opinion found that the Veteran's anxiety disorder was less likely than not incurred in or caused by military service.  The VHA specialist noted that the Veteran's anxiety was likely in the form of social phobia based on his report of being nervous and paranoid around others, even in childhood, that social phobia does not manifest after witnessing a traumatic event, and based on the Veteran's family history of schizophrenia which increases the likelihood of him being more suspicious and having paranoid ideation.  Unfortunately, this opinion is also not probative.  The Veteran's service entrance examination did not reflect a diagnosis of social phobia or any other anxiety disorder, and the record does not contain clear and unmistakable evidence establishing that such a diagnosis preexisted service.  Thus, the Veteran is considered sound on service entrance.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Further, by the Veteran's own report, his anxiety resulting from racial tension began as a result of experiences he had during his overseas TDY service.  The Board concedes that such racial tension incidences, to include fights between or among persons of the same or different racial groups, were not likely to be documented, and finds credible the Veteran's testimony at his August 2011 Board hearing that he would not have reported it or sought treatment for mental health symptoms resulting from such experiences.

Ultimately, the Board finds that the Veteran's credible lay statements as to the ongoing nature of his anxiety, both during service and into the post-service period, is sufficient on which basis to find that his anxiety disorder is related to his military service and his experiences therein.  38 C.F.R. § 3.303.  On this basis, service connection is warranted.


ORDER

Service connection for an acquired psychiatric disability is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


